 SAMUELS & COMPANY, IN, C.465This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas 77002, Telephone Cap-itol 8-4722.Samuels&Company, Inc.andUnited Packinghouse,Food andAlliedWorkers,AFL-CIO.Case 16-CF1-.482.August 10, 1966DECISION AND ORDEROn April 26, 1966, Trial Examiner Thomas A.Ricci issued hisDecision in the above-entitled proceeding, finding thatthe Respond-ent had engaged in and was engagingin certain unfair labor prac-tices and recommendingthat it cease and desisttherefrom and takecertain affirmative action,as set,forth in the attached Trial Exiunni-er's Decision. Thereafter, the Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief.Pursuant to the provisionsof Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelations Board hasdelegated its powersin connectionwith thiscase to a three-memberpanel [\[embers Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicialerror was committed. Therulings are herebyaffirmed. The Boardhas considered the TrialExaminer'sDecision, the exceptions and briefs,and the entire recordin this case,and hereby adopts the findings,'conclusions,and recom-mendations of the Trial Examiner, as modifiedherein.[The Board adopted the Trial Examiner's Recommended Orderwith the following 2 modifications:[l.Reletter paragraphs 2(b) through 2(d) as paragraphs 2(c)tlirougli 2(e) and insert the following new paragraph 2(b)(h)Notify any of the above-named employees presently servingin the Arnied Forces of the United States of their right to full rein-statenient upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."]iWe correct the Trial Examiner's inadvertent reference to employee Standberry insteadof employee Newton in the seventh line from the bottom of page 470, by substituting"Nea ton ' for "Standberry" therein2The address and telephone number for Region 16,appearing at the bottom of the noticeattached to the Trial Examiner's Decision, is amended to read S19 Taylor Street, FortWorth, Texas, Telephone 335-4211, Extension 2145.160 NLRB No. 38.2d 7-551-67-vol. 160-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above entitled proceeding was held before Trial ExaminerThomas A. Ricci, on February 23 and 24, 1966,atMt. Pleasant,Texas, on com-plaint of the General Counsel against Samuels & Company,Inc., herein called theRespondent or the Company.The issues litigated are whether the Respondent vio-lated Section 8(a)(3) and(1) of the Act. Briefs were filed by the Respondent andthe General Counsel after the close of the hearing.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSamuels & Company,Inc., a Texas corporation,maintains plants in various citiesin the State of Texas, in which it is engaged in the business of meat packing andprocessing.During the past year,a representative period, it purchased,transferred,and delivered to its plants located in the State of Texas products and materialsvalued in excess of $50,000, which were transported to said plants directly fromsuppliers located in States other than Texas. During the same period the Companyprocessed,sold, and shipped products and materials valued in excess of $50,000from said plants directly to points outside the State of Texas. I find that theRespondent is engaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse,Food and Allied Workers, AFL-CIO, herein called aUnion, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESUndisputed Facts- The Issues PresentedDuring the last week of May 1965, the Union instituted an organizational cam-paign among the approximately 50 rank-and-file employees of the Respondent's Mt.Pleasant, Texas,meat processing plant, the only one of its locations involved in thisproceeding.Organizers distributed union leaflets across the street from the entranceon Wednesday and Friday;Sam Richmond,the kill room foreman over perhaps 35of the employees,went out to accept a leaflet for himself. The union agent alsodistributed a one-page schedule of hourly rates taken from its current contract withArmour and Company, reflecting a higher scale generally than the wages paid bythe Respondent here. Friday evening the overall plant manager, Tommy Joyner,telephoned the Company'smain office in Dallas to report the development and thenext morning,May 29, about 9 a.m. called employees together to discuss the ques-tion of the Union with them.For this purpose the Company assembled both theemployees at work that Saturday and others whom it called for that purpose fromtheir homes.There is a dispute in testimony on whether the manager then told theemployees that Sam Rosenthal,the company president,would "pull the switch" andclose the plant before permitting a union to represent the employees,but it is clearone purpose of the meeting was to urge the employees not to join.The following Wednesday,June 2, when all employees arrived for work, anothermeeting was held on the dock in the rear of the plant, lasting well over an hour.As to this Foreman Richmond testified that it was the men who insisted upon havingthe meeting,while a number of employees,later discharged,said the foreman blewthe whistle and himself called the employees to the back.In any event, there wasmuch talk of employees wanting raises,references were made to the higher rate setout in the Union's leaflet, a number of individuals spoke up to request increases forthemselves,and there was discussion about the advisability or disadvantage in join-ing a union toward these ends. A number of employees spoke in favor of the Union;one or two said they were against it. Again some employees quoted Foreman Rich-mond as threatening plant closure in retaliation,while he denied it. Richmond didsay he could do nothing in the absence of the plant manager, and the men went towork after 8 o'clock. SAMUELS & COMPANY, INC.467Later that morning, at 9 or 10 o'clock, Richmond blew the whistle,a signal forall to cease work and gather around to hear him,and announced,Manager Joynerwished to speak to them. Now the manager spoke of the higher wages suggested inthe union leaflet and called them outrageous.He explained,however, that he wasdisposed to help them earn more money provided the employees would be fair intheir demands. He said he would have Richmond canvass each of them individuallyto ask what each man believed to be a proper.raise for himself, that the foremanwould write all this down,that he, Joyner,would then consider the demands andlet them know what he would do. Once again several employees testified Joyner tooreminded them that the president of the Company would pull the switch and closethe plant if they persisted in joining a union,while others said they did not hearthis; Joyner himself denied it.When the men were back at their work stations,Richmond spoke to each sepa-rately and made a note of the raise each man wanted.Some asked for 10 cents anhour, some more; one man,Fuller,wanted 35 cents, seemingly the most any ofthem demanded.Richmond brought his list of numbers to Joyner'soffice.A littlelater, still before the noon hour, he returned to the kill floor to report.The witnessesdid not agree,at the hearing, on what he then did. Some said he gathered every-body to him in the center of the floor and read aloud the individual raises he couldgrant and those he could not. Richmond insisted all he did was stand in the middleof the kill floor and "hollered"the whole thing was "outrageous."He denied havingagreed to give anybody a raise.At noon that day-12 o'clock quitting time according to Foreman Richmond,12.30 returning time according to the employees-the Respondent discharged sixworkmen. Three were returned to work within a month;the other three-Billy G.Glover, Billy.H.Glover, and Richard L. Brewer-later filed charges through theUnion and now contend they were dismissed because of their union activities. Thenext day George Hines, another regular employee,was also discharged,and thecomplaint alleges that he too was dismissed in retaliation for his expressed prounionsentiments.Normal operations of this plant call for processing 170 head of cattle during the5-hour morning schedule of 7 a m. to 12 o'clockOn June 2, when these variousmeetings and discussions took place,only 92 head were butchered.The Respondentdenies that union activities had anything to do with the discharges.Affirmatively itsays the dismissal of all seven of the men released on June 2 and 3 was a disci-plinary action in consequence of a deliberate slow down of operations by theemployees,and that these particular persons were the responsible ones. There isalso the assertion that the morning meeting-when the entire complement spentover an hour in discussion with the foreman-was forced upon Richmond by theemployees themselves,that they had simply refused to work.While not literallylabeling the discharges as resulting also from this alleged conduct, the Respondentmerges the two offenses-refusal to start work on time with indifference to produc-tion later-into a single cause for dismissal.The conflicting oral testimony gives rise essentially to two truly significant ques-tions of fact:(1)whether it was the men who insisted that there be a meetingearly in the morning of June 2, even refusing to work until it took place, or Fore-man Richmond himself called it, and(2)whether Richmond and Manager Joynerdid say, during the various meetings, that the Company would close the plantbefore dealing with any union.The third subsidiary question-whether the menworked at the normal pace during those periods when the line was moving, or justtalked instead of working-is in part dependent on the first, which includes howlong the meetings took, and therefore how much time the discussion with manage-ment cut into working hours. As the very credibility questions involve allegedly anti-union statements and activities on the part of management,certain other of itsconduct, as to which there is no dispute, must first be clarified.The positive stepsthe Company concededly took to put a stop to the Union's organizational campaignbear intimately upon the credibility of its agents and shed a revealing light uponthe principal issue to be decided.Analysis, Resolution of Credibility and ConclusionsManager Joyner said that immediately upon learning of the distribution of leafletsand authorization cards by the union agents in front of the plant, he telephonedhis superiors in Dallas and spoke to a Mr. Wood, vice piesident in charge of"security." 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDLate that afternoon, according to the testimony of employee Richard Brewer,Foreman Richmond, who had stepped out to take a union leaflet from the orga-nizer, called Brewer to the front loading dock where Joyner was talking to a groupof four or five workmen. Joyner said, as Brewer testified, "there was a gentlemanoutside passing out-distributing literature and cards and if you receive one ofthese cards to disregard it because if you took this card and signed it, or mailed it,you automatically joined the Union . . . the Union was a bunch of hogwash, justa bunch of guys sitting on their behinds and you pay 'em the fees and there wasn'tgoing to be a Union. And Mr. Rosenthal was not going to have a Union at theplant."Early the next morning the manager had Foreman Richmond round upemployees from their homes to come to the plant. Richmond and Joyner tried tocreate the impression that this involved only the employees in the limited Saturdayshift plus whoever chanced to be nearby. One employee said Richmond went to hishome to call him, and asked him to spread the word among others who were offduty. I believe this employee, for Richmond admitted "I went around and got theaddress-I got all the home addresses ...." He also said Joyner talked 15 or 20minutes and Dees, the maintenance foreman about 10. For a half hour, therefore,the employees listened and those on the clock were paid.According to Joyner all he told the men was that signing a card automaticallyplaced them in the Union and they would be precluded from dealing directly withthe Company anymore. He also told them, he said, " . . . all the Union is after isdues and they got men that made $100,000.00 a year and that's all they want,people like Hoffa up there, and kept implying if yousignthat card be darned sureyou know what you're doing." Dees then took over, and, according to Richmond'stestimony: "He told the fellows that the men that work in maintenance work, thatif they had a union they couldn't work maintenance work, that's all." With this, Imust credit B. G. Glover, and his brother, who testified that Joyner told the men. of they had [organizational cards] to tear them up, don't sign 'em, throw 'emin the trash.. ..." One employee, Finns Fox, a witness for the Company, saidthat Joyner also told the men "something about they would get more money, orsomething . . . he said something about he'd be fair with the boys out there."A company policy of intense opposition to self-organization is thus clearlyestablished from the beginning. Moreover, telling this group thatjoining a unionmeant no more maintenance work was a direct threat of loss of employment, forthere were some present then doing such work who functioned fulltime during theweek in the kill or processing department. That threat by Foreman Dees, in thepresence of the highest company authority in the plant, constituted illegal coercionupon the employees and, I find, an unfair labor practice in violation of Section8(a) (1) of the Act. And in the context of Joyner's clear urging that the employeesnot join the Union, the promise of "more money" was an offer of financial rewardfor cooperation, and a further violation of the statute chargeable to the Respondent.The first meeting the following Wednesday morning lasted at least an hour anda quarter; Richmond was present, Joyner was not. Holding in abeyance for themoment many other things that were said, it is clear that the Union was the princi-pal subject of discussion. Richmond himself recalled that employees Hines, Richie,and Brewer spoke out in favor. Much of the talk was about the employee's desirefor raises, and Richmond told them he could do nothing but must wait for themanager to arrive. Again, however, there is no question but that at the least theforeman spoke forcefully to dissuade the group from any mass resolve toward self-organization. "I told them that I went to Calhoun and worked at Calhoun at thetime they were having trouble with the Union, and I went through when the boyswere on strike. . . I told them after the strike ended and the Union was votedout the employees didn't come back to work." He said he also called Willie Goodloeto relate his experiences at the Calhoun plant, and Goodloe did so. That the senti-ment in favor of raises was intertwined in the minds of the employees with thethought of acting toward that end through the Union, and that the Company under-stood this fact, is absolutely clear.An hour or two later Richmond blew the whistle and gathered all of the employ-ees tohear Joyner. The General Counsel's witnesses testified that Joyner spoke verydecidedly and directly about the Union, but Richmond insisted the manager nevermentioned it at all, and in his own testimony Joyner was silent about it. Thatmatter apart for the time being, it is not disputed that everyone talked of raises, ofindividual demands, and of the Company's position on the subject. According toJoyner, he said: "Now, boys, they passed this rate sheet out and its just outrageous, SAMUELS & COMPANY, INC.469but I'll do whatever I can for you. I will try to get you all a raise. . . . Now, whatI will do, I will let Sam Richmond go around, while you're working, and you writedown what you want and I will look it over and I will talk to Dallas and see whatthey will do about it." The rate sheet that he referred to is the union leaflet listingthe Armour and Company contract wages, received in evidence, and it is promi-nently stenciled across the face: "U. P. W. A. AFL-CIO-District 5 office." Joynereven agreed to one raise then and there. Fuller, a witness for the Respondent, testi-fied that he was one of those who spoke out to demand a raise that moment, andthat Joyner " . . . said, `You're going to get yours.' Just like that." Newton,another employee witness called by the Company, also said that he reminded Joynerhe had been promised a raise, and that Joyner answered "I would get it, and thatthose who were eligible for raises would get it."Threat or no threat, certainly Joyner was combating the union propaganda atthat moment by attempting to buy off the employees with a lesser raise than mightbe forced upon the Company should there be established a collective-bargainingrepresentative. This was direct individual dealing with the employees for the expresspurpose of dissuading them from self-organizational activities. By this time thepolicy of discouraging union activities had progressed beyond the argument stageto bribery. That such conduct interferes with the employees' rights guaranteed bySection 7 of the Act, and illegally restrains and coerces them, is long established.I find that by dealing directly with the employees, in the face of their self-organizational campaign, and for the purpose of persuading them to abandon theUnion, the Respondent violated Section 8(a)(1) of the statute.It is against this background of unquestionable determination to put a stop tothe union campaign that the conflicts in testimony between Richmond and Joyner,on the one hand, and a number of employees on the other must be considered.Brewer and B. G. Glover testified that at the Saturday morning meeting Joyner saidthe Company would close the plant before having a union; Brewer added Joynerquoted Sam Rosenthal, the company president, as saying he would "pull the switch."Hines testified that in relating his experience at the plant called Calhoun, in Pales-tine,Texas, Richmond told the men "that plant had tried to go union and theyfired and replaced the guys."As to the early Wednesday meeting, Brewer testified that among other thingsRichmond said:.thatMr. Rosenthal was not going to have a Union andthat for the benefit of all of us we might as well forget about this Union, becauseitwas not going to be a union, and that Mr. Rosenthal would pull the switch andclose the gate." Hines gave similar testimony as to that meeting. "He [Richmond]said that Mr. Sam said before he'd have a union he'd pull the big switch and closethe gate." Glover also recalled the talk about the Calhoun plant in Palestine. Herelated how Richmond called on Willie Goodloe to tell the story, and that Goodloethen said: " . . . it was eight or ten of the guys tried to vote in a union down thereand they was fired and they hired new men and there they was without a job."This was followed by the foreman saying, still according to Glover, " . .. that waswhat was going to happen up there, he was going to fire him-fire the ones andthen turn around and hire him a newcrew."Coming to the mid-morning meeting where the manager said he would try toget the men raises if they limited themselves to what is "fair," there is Brewer'stestimony that Joyner started by saying " . .. what was all of this crap about theUnion. . . Mr. Rosenthal was not going to have a union and that was final andas far as this talk about the Union, we might as well forget about it. He also statedthat they could get plenty of men and that if you wanted the job just forget aboutthisUnion." Hines testified that during his remarks Joyner said:.Mr. Rosen-thal said that before there'd be a union he'd pull the big switch and close the gate."Both Richmond and Joyner denied ever having told the employees, at any meet-ing, that the plant would close or the switch be pulled, or that President Rosenthalhad said anything at all on that subject. They denied threats of any kind. In cor-roboration the Respondent called four employees; the first two, Standberry and Fox,said they heard no such statements. Fox added he remembered very little aboutwhat was said outside the plant in the morning because he was not interested andstood apart. Fox did recall Richmond saying: "Well, anybody want to quit, well,they can quit 'cause I can get some more men." And Newton, after saying he didnot remember anybody quoting Rosenthal about pulling the switch or closing thegate, then added, "but I did hear that.Iheard it that morning . . ." Thefourth company witness, Fuller, ended by virtually corroborating the Government 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.He, was present and outspoken at both meetingsWednesday. First hedenied havingheardeither'Richmond or Joyner say thesethings, and then added:"I had heardit said...I don'tknow exactly, it was just talk between the boys,the man saidif yousigned themcards they'd closethe plant down, you know."-In thelight of all relevant considerations,and onthe basis ofthe demeanor ofthe witnesses,I credit the employees who said they heard both Foreman Richmondand ManagerJoyner say the plant would be closed if they persistedin joining theUnion. The Company's oppositionto the Unionis clear. Its agentsresorted toillegalmeasures-thepromise andgrant of immediateraises are inducement-to prevailuponemployeesnot to signthe authorization cards.Moreover, there is uncontra-dicted testimony by B. G. Glover that 8 months before these events in the Mt.Pleasant plant, and whena unionwas attemptingto organizetheRespondent'sDallas plant, Rosenthal, the president, visited here to exhort the employees not tobecome involved in a like program, and said to them then ". . . he wouldn't havea union,he would close the plant up first. He'd pull the switch up, 'cause his livingwas already made and he didn't have to open the plant." And more persuasive, isthe tangentialadmission of Newton, that he did hear of the threat that morning,and the direct testimony of Fuller, who quoted "the man" practically in the verywords of the Government witnesses. As will appear below, Fuller was making aneffort to assist the Respondent's cause at the hearing, and its counsel necessarilyoffered him to be believed. I find that by Foreman Richmond'sandManagerJoyner's repeated statement to the assembled employees that the Company wouldclose the plant if they adhered to the Union and signed its authorization cards, andby Richmond'sstatementto them Wednesday morning that the men would bereleased and others hired in their place, the Respondent unlawfully coerced itsemployees in the right to self-organization, and violated Section 8 (a) (1) of the Act.Each of the seven men discharged on June 2 and 3 spoke in favor of the Unionto Richmond and Joyner in the Wednesday meetings. With four of them-the onesnow named in the complaint-constituting a good portion of the witnesses at thehearing, the possibility arises they might only appear as, but not necessarily havebeen, the only ones to speak out so, or even especially noticeable in that class. Thedoubt is largely dispelled by the testimony of Richmond himself, who was presentat all meetingsand who kept repeating their names throughout his story as the par-ticular ones who did not hold backeither inasking for raises or favoring the Union.In any event, the evidence shows clearly that by noon on June 2 the Company knewthat Brewer, the two Glover brothers, and Hines wished to bring the Union into theplant.The first three were discharged at noon without advancenotice;Hines thenext day also without warning. The assertion that all four of the discharges werecaused by the men's deliberate slowdown in work and-their insistenceupon the early-Wednesdaymorning meetingrests primarily upon the testimony of Richmond him-self,who said he alone decided to discharge them and cleared with Joyner beforedoing so.Joyner said only that Richmond gave him the names of the "slow ones,"and that after checking with the Dallas office, he approved the discharges. Why hehad to obtain approval from Dallas when President Rosenthal was in the plant-Rosenthal only comes to Mt. Pleasant four or five times a year but had reachedthere that day by 11 a.m.-Joyner did not explain.Appraising Richmond's testimony in its totality, and in view of all other facts ofrecords, he cannot be credited against the contrary testimony of the employees. Theintimidatingstatements set out above cast the first cloud on his story. There areother infirmaties in his testimony. He stated flatly and repeatedly that when Joynersaid each employee should tell Richmond how much of a raise each demanded, themanager said nothing at all about what he would do with such information, norpromised to give their requests any consideration. Such insistence is manifestlyfalse, for there could be no logical reason for canvassing the employeesunless itwere to weigh their demands and to return some coherent response. Richmond atthat point gave the lie directly to his own superior, for Joyner made it a point tostress his promise to the employees to be fair and to increase their pay if he could.Richmond unequivocally said he promisedno one a raisethat day. But this tooconflictswith the admissions of the Company's own witnesses, Standberry andFuller, each of whom said they were told by Joyner during the morning that theirwage demands were being granted. Brewer and the two Glover boys explaineddirectly and consistently how they had returned from lunch and were about to startwork at 12:30 when the foreman called them with six timecards in his hand anddischarged six men. Testifying after them, Richmond stated precisely that he toldthe men they were being released at "five minutes to 12.00." Then came Joyner as SAMUELS & COMPANY, INC.471a witnessand said they were discharged "between 12 and 12:30," strong indicationthat the decision to act was reached during the lunch hour and carried out whenthe men returned, as they related.The men arrived well before 7 a.m. each day; they prepared tools and clothingand some gathered in the locker room for special shoes and things. A number weresitting there on June 2 waiting for starting time, and in their general talk somespoke of the Union and possible rates. More than one said he was not going to letsuch rates go by but would "do something about it."Here there were employees who had not been present at the Saturdaymorningmeeting, where the Respondent had threatened to close the plant if the men signedauthorization cards. Such talk therefore of "doing something" appears as thereaction to the intimidation of 2 days before, and could as well reflect an intentionto persist in the union campaign, as any other purpose.Richmond went down to the locker room to call the two knockers, Crowder andFuller, to start work. The knockers are the men who kill the cattle at the door atthe plant and start the entire operation. The rest of the kill room complement workstaggered locations along a moving line performing sequential operationsin cleaningand separating the animal parts. From start to finish the operation requires 15 or20 minutes on one steer.Richmond testified that when he entered the locker room there were 15 or 20men there and "some of the employees, they weren't going to kill a cow until theyhad a meeting," and he named Hines, B. G. Glover and Richie, and "one or twomen," as having taken this attitude. Richmond also said that he was there "prac-tically not hardly a minute, just in and out," that he paid little attention to whatthey were saying, but that he did hear they "were going to have a meeting and . .were not going to let this money get by." From there, he said, everybody just walkedthrough the kill floor to the dock behind the plant. In a short while everybody wasstanding around on the dock.There is confusion in the testimony of the employees as to exactly how all of thiscame about. The Glovers, Hines, and Brewer said Richmond blew the whistle, andthree of them recalled the foreman saying that there would be a meeting. Stand-berry, Fox, and Fuller did not hear any whistle. Some employees said they hadalready started work before leaving their posts, but it is clear that one or two hadonly done preparatory work, and not real processing of meat. Others said no workat all was done before the meeting. With Fuller, the knocker, saying directly hehad killed no cows, it would appear that no real work had been performed.None of the employee witnesses corroborated Richmond's insistence that theemployees had demanded a meeting on a "nomeeting-nowork" basis. The onlyevidence conceivably supporting him is that two recalled talk in the dressing room:of "doing something" about obtaining the higher rates promised in the Union'sArmour and Company leaflet. The only explanation appearing in the record for thisphrase is one man's statement that it meant adhering to the resolve to sign the unioncards.One man testified squarely that he refused outright to do any more workthat day until he received a raise. This was Fuller, the knocker, but he made clearhe only spoke thus after the dock meeting had started and in the middle of thediscussion. He testified that after Richmond said "Let's go back to work," he, Fuller,. . said, `Well, I'm not killing another cow until you give me a raise.' Just likethat." Fuller also testified he heard no one else make such a statement.Fuller was the Respondent's witness and such arrogant language, if in fact he everuttered it,must be considered in ielation to Richmond's further assertion that heselected offenders who refused to work properly for discipline only a few hoursafter that meeting. To the extent that there is any definitive proof that anyonerefused to work at all, it is Fuller's professed admission set out here, No one couldwork on the production line so long as he refused, for his was the initial operation.Richmond said neither Fuller nor Crowder, the other knocker, were "knockingcattle" that morning, and also that neither "had anything to say" about the Union.These men were neither discharged nor disciplined.I do not believe Fuller ever spoke that way to his superiors, and I do not believethismeeting was forced upon Richmond. He participated in it, called upon andencouraged others to speak "When I got out there I got on it [a pile of lumber]"and the men "were kind of around" him. " .. . I let him [Hines] talk and he justkept talking away on and I told him to let some of the other boys say somethingso they could go to work." "I said, `Has anybody else got anything to say.' "Brewer, B. H. Glover, and Hines testified that at one point Richmond handed asheaf of papers to Willie Goodloe and asked him to read from them. According to 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of these three Richmond said it was "illegal" for him to read from them, andthat therefore he would have Goodloe do so. The statements were explanations ofthe disadvantages and dangers of being represented by a union.' As Goodloe read,the foreman at times interrupted to explain what various things meant. The testi-mony of these three witnesses was corroborated by three of the employees calledby the Respondent, Standberry, Fox, and Newton; each of whom testified thatGoodloe was reading from certain papers. I believe these men, for Richmondadmitted that after he had explained how union activities had resulted in the lossof jobs at Calhoun, where he had once worked, he called on Goodloe to speak. "IaskedWillie if he had anything to say, just as I asked the rest of the boys." AndGoodloe repeated the same Calhoun story.It is also significant that although most of the employees had already punchedtheir timecards, and were therefore being paid, Richmond made no attempt toadvise his superiors of what he now calls an extraordinary mass act of disobedi-ence.He had called Joyner at home by telephone in the past, and he could havedone so then, something any foreman would normally do if in fact he were facedwith perhaps 50 people refusing to work during paid time. He waited for Joyner toarrive instead. All this, coupled with the fact the Respondent was determined todissuade the employees away from the Union, requires a conclusion that the meet-ing was called by the Company, whatever its reason may have been.The record as a whole also fails to support the affirmative assertion that whenthey were at work on the moving line the employees deliberately refused to work.Again the only evidence offered in proof is the conclusionary language of Rich-mond, that, the men "lagged," were "just talking," "just dragging," "mostly theywere talking." And again the employee witnesses called by the Company failed tocorroborate Richmond on this point also. One of the men, Standberry, said "theykind of slowed down," and Fox, who was discharged, said "he didn't think" he wasslowing down. There was confusion in the plant. The cumulative time covered bythe successive discussions initiated by the Company-at least 75 minutes outside onthe dock, 15 or 20 minutes more when Joyner blew the whistle to ask for individualrequests for raises, plus whatever time Richmond took from each man's work whilecirculating among all to check on their individual thoughts of proper wage raises-may well have totaled 2 hours. And if, while processing the meat, the men didsome talking, it should not have been surprising to the managers, what with threatsto close the plant and promises of raises ringing in their ears. With all this, themen still butchered 92 head of cattle, just about the number that are normallyprocessed in 3 hours of work.I find that the Company has advanced the assertion of refusal to work at thestart of the shift and deliberate slowdown in performance as a fabricated pretext tocover an underlying illegal motivation to curb the union campaign. I conclude thatthe Respondent discharged B. G. Glover, Billy H. Glover, and Richard Brewer forthe purpose of discouraging their union activities and thereby violated Section 8(a)(3) of the Act.Hines was discharged at noon the following day. It will be remembered thatRosenthal, the president, had arrived in Mt. Pleasant on June 2. Hines testified, andRosenthal was not called as a witness to contradict him, that during the break at10 a.m., Foreman Richmond called the employees to the center so that Rosenthalcould speak to them, and that among his remarks the president said: ". . . that hehad always tried to be fair with us and he wanted us to be fair with him. He saidwe didn't need no middle man; and he said that there just wasn't going to be nounion there."Hines went on to state that when Richmond discharged him he said: "Well,George, they got you, too.Iwant you to know one thing, I didn't havenothing to do with it, I'm sorry." From Richmond, Hines went to Joyner, and askedwhy the sudden discharge, was it "anything concerning .my job"; Joyner said "no,"and when pressed for an explanation, said "there is none." Three or four days laterHines stood next to a union organizer who was distributing leaflets near the plant.Joyner approached the men and told Hines: "I heard about you passing out thoseunion cards." Hines had visited employee Simmons the week before and given himan authorization card. Joyner offered no testimony regarding Hines' discharge.i B G. Glover remembered one of the items read off by Goodloe as a question and answerform. "'What happens when a company have aunion,they get on strike and they get thewages so high that they couldn't pay 'eni?' And thenit is saidin the answer, 'the Com-pany goes bioke and they close the plant' " 473Richmond said that Hines "seemed to be mad" that morning and "started talk-ing," that he warned him to "stop bothering the men" or he would be "let go," andthat he released him for this reason. Hines denied having worked slowly that day,or being warned by Richmond to "speed up." I credit his testimony. Most of itstands uncontradicted and Richmond, on the entire record, is not a credible witness.The clear pattern of company animosity toward the Union so directly revealed onJune 2 continued into the next morning, pointedly reannounced by its president.Hines was among those who did not hesitate to speak in favor of the Union, andthe entire affirmative defense of slowdown finds no substantive support in the evi-dence as a whole. On the basis of the entire record, and particularly Hines' testi-mony as to the June 3 and subsequent conversation with Manager Joyner, I con-clude that his discharge on that day was a further violation of Section 8(a)(3) ofthe Act, as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section II, above, occurring in connec-tion with the operations of the Respondent set out in section 1, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate its effect. The four men illegallydischarged on June 2 and 3, 1963, have not been recalled to their work; they mustbe reinstated to their former or substantially equivalent position. The Respondentmust also be ordered to make whole these employees for any loss of earnings theymay have suffered in consequence of the illegal discrimination against them in theiremployment. Backpay shall be computed in accordance with the formula prescribedby the Board in F. W.Woolworth Company,90 NLRB 289, and the assessment ofinterest shall be computed in the manner prescribed by the Board in IsisPlumbing& Heating Co.,138 NLRB 716. In view of the nature of the unfair labor practicescommitted, the commission of similar and other unfair labor practices reasonablymay be anticipated. I shall therefore recommend that the Respondent be ordered tocease and desist from in any manner infringing upon the rights guaranteed to itsemployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2 of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of theAct.3.By discharging Billy Gene Glover, Billy H. Glover, Richard L. Brewer, andGeorge L. Hines the Respondent has engaged in andisengagingin unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by the supervisor's statement that productionemployees could not perform maintenance work, that they would be replaced, andthat the plant would be closed and the president would pull the switch if theemployees chose to be represented by a union, by promising and granting wageincreases for the purpose of persuading employees not to join or assist a union, theRespondent has engaged in, and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that Samuels and Company, Inc.,Mt Pleasant, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of theirexercise of the rights to self-organization or to join labor organizations. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)Telling production employees that, they could no longer performmainte-Hance work, that they would be' replaced, that the plant would be closed, and thatthe president-of the Company would pull the switch if the employees chose to berepresented by a union,, promising and granting wage increases for the purpose ofpersuading employees not to join or assista union,or in any other manner inter-fering with,restraining,or coercing employees in the exercise of their right to selforganization, to form labor organizations, to join 'or assist United Packinghouse,Food and Allied Workers, AFL-CIO, or any other labor organization, to bargaincollectively through, representatives of their own choosing, and to' engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, or to refrain from any or all suchactivities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Billy G. Glover, Billy H. Glover, Richard L. Brewer, and George L.Hines immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges previ-ously enjoyed, and make them whole for any loss of pay they may have suffered byreason of the discrimination against them, in the manner set out under "The Rem-edy" section of this Decision.(b) Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Mt. Pleasant, Texas, copies of the attached notice marked"Appendix." 2 Copies of said notice, to be furnished by the Regional Director forRegion 16, after being duly signed by the Respondent's representative, shall beposted by Respondent immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 16, in writing, within 20 days fromthe date of receipt of this Decision, what. steps the Respondent has taken to complyherewith.3.21n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order3In. the event that this Recommended Order is adopted by the Board, this provision10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act, as amended,we herebynotify our employees that:WE WILL NOTdiscouragemembershipby any of ouremployees in UnitedPackinghouse,Food and AlliedWorkers, AFL-CIO,or in any other labororganization,by discharging or otherwise discriminating against employees inregard to their hire or tenure of employment or any other terms or conditionof employment.WE WILL offer Billy G.Glover, Billy H.Glover,Richard L. Brewer, andGeorge L. Hines immediate and full reinstatement to their former or substan-tially equivalent position,without prejudice to their seniority or other rightsand privileges previously enjoyed, and WE WILL make them whole for any lossof pay theymay have suffered as a result of the discrimination against them,in the manner described in theTrialExaminer's Decision. CARPET LAYERS,LOCAL1238475WE WILL NOT tell our employees that production workers will not be per-mitted to perform maintenance work, that they will be replaced, that the plantwill be closed and that the president will pull the switch if they choose to berepresented by a union, promise our employees raises or grant them wageincreases for the purpose of persuading them not to join or assist a union, orin any other manner interfere with, restrain, or coerce our employees in theexercise of their rights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or all ofsuch activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.SAMUELS & COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notify the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after dischargefromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Carpet, Linoleum & Soft-Tile Layers Local 1238and its agent,Robert T. WolfeandNielsen Bros.,Inc.Case 19-CC-f73.Au-gust 10, 1966DECISION AND ORDEROn November 2, 1965, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that the Respond-ent Union had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent Union filed excep-tions to the Trial Examiner's Decision, with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Jenkins, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record160 NLRB No. 39.